Judgment of the circuit court reversed; final judgment for plaintiffs in error. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; this court finds that from the undisputed facts in the case the said assignor is entitled to the sum of $400, being balance on the sum of $500 due and claimed by him in lieu of homestead exemption, and that the said sum is a *399preferred claim against the funds in the hands of said assignees. •
The court further finds that the sum of $1875.43, being the amount of the claim filed by. John N. McCollister, who has since the beginning of these proceedings arrived at the age of majority, is a valid, subsisting and preferred claim against the funds in the hands of said assignees-.
Coming now to render the judgment that the court of common pleas should have rendered,, it is hereby ordered and adjudged that the said assignees pay to the said assignor the said sum of $400 in lieu of homestead exemption and to John N. McCollister the sum of $1875.43, with interest from August 11, 1911, and that they make distribution of the balance of said fund according to law.
Nichols, C. J., Shauck, Johnson, Wanamaker, Newman and Wilkin, JJ., concur.